


Exhibit 10.20

 

BRIDGEPOINT EDUCATION, INC.

 

AMENDMENT TO STOCK OPTION AGREEMENT(S)

 

This Amendment to Stock Option Agreement(s) (the “Amendment(s)”) is made as of
December 31, 2010, between Christopher L. Spohn (“Optionee”) and Bridgepoint
Education, Inc., a Delaware corporation (the “Company”).

 

WHEREAS, Optionee was granted the following options to purchase common stock
under the Company’s Amended and Restated 2005 Stock Incentive Plan (the “2005
Plan”) and the Company’s Amended and Restated 2009 Stock Incentive Plan (the
“2009 Plan”) to purchase shares of common stock of the Company (each an “Option”
and collectively, the “Options”), in each case which were memorialized pursuant
to option agreements between Optionee and the Company (each an “Agreement” and
collectively, the “Agreements”):

 

Plan

 

Grant Number

 

Grant Date

 

Exercise Price Per
Share

 

Number of Shares
Subject to Option
at 12/31/10
(Vested and
Unvested)

 

2005

 

1194

 

2/15/2006

 

$

.315

 

111,438

 

2005

 

1207

 

2/15/2006

 

$

.315

 

223,554

 

2005

 

1183/1233

 

2/15/2006

 

$

.315

 

149,117

 

2005

 

900

 

11/27/2007

 

$

.585

 

27,777

 

2005

 

901

 

11/27/2007

 

$

.585

 

27,777

 

2005

 

1195/1242

 

11/27/2007

 

$

.585

 

83,333

 

2009

 

1110

 

4/14/2009

 

$

10.50

 

266,666

 

2009

 

1699

 

8/5/2010

 

$

15.81

 

41,700

 

 

WHEREAS, the Agreements provide that in the event Optionee ceases to provide
services to the Company, Optionee will be entitled to exercise Optionee’s vested
Options for the period of time set forth in the Agreements, but in no event
later than the term/expiration date of the Option;

 

WHEREAS, the Company and Optionee desire to amend the Agreements to provide for
an extension of the post-termination exercise period (the “Termination Period”)
of the vested portion of the Options upon Optionee ceasing to provide services
to the Company.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, Optionee and the Company agree that the Agreements with respect
to each of the foregoing Option grants will be amended as follows:

 

1.                                       Definitions.  Unless otherwise defined
in this Amendment, capitalized terms used in this Amendment will have the
meanings given to them in the Agreements.

 

2.                                       Termination Period.  For Agreements
under the 2005 Plan, the first sentence of the section entitled “Termination
Period” set forth in each such Agreement is hereby amended and replaced in its
entirety, as follows:

 

“Termination of Options.    In the event that the Optionee’s Service terminates
for any reason other than due to a Disability, death, or Cause, these options
shall expire on the date that is five (5) months following the Optionee’s
Termination Date, unless these options would expire pursuant to Section 4 at an
earlier date in which case these options will expire on the earlier Expiration
Date.”

 

For Agreements under the 2009 Plan, the first sentence of the section entitled
“Termination — General” set forth in each such Agreement is hereby amended and
replaced in its entirety, as follows:

 

“If your Service terminates for any reason (except in the case of death or
Disability), other than for Cause, then your Option will expire at the close of
business at Company headquarters on the date that is five (5) months after your
termination date.”

 

3.                                       No Effect on Other Options.  This
Amendment only amends the terms of the Agreements as it relates to the
above-described Options.  This Amendment will not affect any other option
granted by the Company to the Optionee, whether pursuant to the 2005 Plan, 2009
Plan or otherwise.

 

4.                                       Representations.  Optionee represents
that Optionee has consulted with any tax consultants Optionee deems advisable in
connection with the execution of this Amendment and that Optionee is not relying
on the Company for any tax advice

 

5.                                       Full Force and Effect.  To the extent
not expressly amended hereby, the Agreements remain in full force and effect.

 

6.                                       Entire Agreement.  This Amendment,
together with the Agreements (to the extent not amended hereby) and the 2005
Plan and 2009 Plan, as applicable, represent the entire agreement of the parties
and will supersede any and all previous contracts, arrangements or
understandings between the parties with respect to the Options.  This Amendment
may be amended at any time only by mutual written agreement of the parties
hereto.

 

7.                                       Counterparts.  This Amendment may be
executed in counterparts, and each counterpart will have the same force and
effect as an original and will constitute an effective, binding agreement on the
part of each of the undersigned.  Execution and delivery of this Amendment by
exchange of facsimile copies bearing the facsimile signature of a party will
constitute a valid and binding execution and delivery of the Amendment by such
party.  Such facsimile copies will constitute enforceable original documents.

 

2

--------------------------------------------------------------------------------


 

8.                                       Headings.  All captions and section
headings used in this Amendment are for convenient reference only and do not
form a part of this Amendment.

 

9.                                       Governing Law.  This Amendment will be
governed by the laws of the State of California (with the exception of its
conflict of laws provisions).

 

10.                                 Authority.  The Company has caused this
Amendment to be executed by its duly authorized officer.

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the dates
set forth below.

 

 

BRIDGEPOINT EDUCATION, INC.

 

OPTIONEE

 

 

 

/s/ Diane L. Thompson

 

/s/ Christopher L. Spohn

(signature)

 

(signature)

 

 

 

SVP, Secretary & General Counsel

 

SVP / CAO

Title

 

Name

 

 

 

12/31/10

 

12/31/10

Date

 

Date

 

3

--------------------------------------------------------------------------------
